          Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 1 of 12




                       THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DR. PAUL GOLDIN, on behalf of himself           :
and others similarly situated,                  :   NO.
                                                :
      Plaintiff,                                :   CLASS ACTION COMPLAINT
                                                :
v.                                              :
                                                :
RENEWAL BY ANDERSEN LLC                         :
                                                :
      Defendant.                                :
                                                /

                                   Preliminary Statement

     1.       As the Supreme Court recently explained, “Americans passionately disagree

     about many things. But they are largely united in their disdain for robocalls. The Federal

     Government receives a staggering number of complaints about robocalls—3.7 million

     complaints in 2019 alone. The States likewise field a constant barrage of complaints. For

     nearly 30 years, the people’s representatives in Congress have been fighting back. As

     relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

     generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of

     Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).

     2.       Plaintiff Dr. Paul Goldin (“Plaintiff” or “Dr. Goldin”) alleges that Renewal by

     Andersen LLC (“Renewal by Andersen” or “Defendant”) violated the TCPA in two ways:

     (i) Renewal by Andersen made telemarketing calls to Plaintiff and other putative class

     members listed on the National Do Not Call Registry without their written consent; (ii)
       Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 2 of 12




  Renewal by Andersen called Plaintiff and other putative class members despite their “do

  not call” requests.

  3.       Because telemarketing campaigns generally place calls to hundreds of thousands

  or even millions of potential customers en masse, Plaintiff brings this action on behalf of

  a proposed nationwide class of other persons who received illegal telemarketing calls

  from or on behalf of Defendant.

  4.       A class action is the best means of obtaining redress for Defendant’s wide-scale

  illegal telemarketing and is consistent both with the private right of action afforded by the

  TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil

  Procedure.

                                          Parties

  5.       Dr. Goldin resides in this District, as he did at all relevant times during the

  conduct alleged in the Complaint.

  6.       Defendant Renewal by Andersen is a Minnesota limited liability company.

                                  Jurisdiction & Venue

7.      The Court has federal question subject matter jurisdiction over these TCPA claims.

Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

8.      The Court has personal jurisdiction over Renewal by Andersen because it makes

telemarketing calls in this District, as it did with Dr. Goldin.




                                              !2
          Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 3 of 12




     9.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the events

     or omissions giving rise to the claim occurred in this District, as the telemarketing calls at

     issue were made into this District.

                                        TCPA Background

       10.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

       telemarketing industry. In so doing, Congress recognized that “[u]nrestricted

       telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone Consumer

       Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA’s Requirements that Companies have Adequate Telemarketing Policies

       11. Section 227(c) of the TCPA requires the FCC to “initiate a rulemaking proceeding

   concerning the need to protect residential telephone subscribers’ privacy rights to avoid

   receiving telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

       12. These procedures are codified at 47 CFR 64.1200(d)(1)-(7). Specifically, §

   64.1200(d) requires a company to keep a written policy, available upon demand, for

   maintaining a do-not-call list, train personnel engaged in telemarketing on the existence and

   use of its internal do-not-call list, and record and honor “do not call” requests for no less than

   five years from the time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

       13. These policies and procedures prohibit a company from making telemarketing calls

   unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

The National Do Not Call Registry



                                                 !3
         Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 4 of 12




       14. The National Do Not Call Registry allows consumers to register their telephone

   numbers and thereby indicate their desire not to receive telephone solicitations at those

   numbers. See 47 C.F.R. § 64.1200(c)(2).

       15. A listing on the Registry “must be honored indefinitely, or until the registration is

   cancelled by the consumer or the telephone number is removed by the database

   administrator.” Id.

       16. The TCPA and implementing regulations prohibit the initiation of telephone

   solicitations to residential telephone subscribers to the Registry and provides a private right

   of action against any entity that makes those calls, or “on whose behalf” such calls are

   promoted. 47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                       Factual Allegations

Calls to Dr. Goldin

       17.    Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       18.    Dr. Goldin is a professor at the University of Pennsylvania.

       19.    Dr. Goldin’s telephone number, (215) XXX-3736, is listed on the National Do Not

       Call Registry and has been since May 20, 2004.

       20.    Dr. Goldin’s telephone number, (215) XXX-3736, is a personal telephone number

       that is not used for business purposes.

       21.    In 2015, Dr. Goldin inquired with Renewal by Andersen regarding a potential

       quote to purchase windows for his home.

       22.    Dr. Goldin did not find the quote competitive and took no further action.


                                                 !4
  Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 5 of 12




23.      Shortly thereafter, Dr. Goldin began receiving solicitation calls from Renewal by

Andersen.

24.      The calls continued despite Dr. Goldin’s request that they cease.

25.      Dr. Goldin made at least three separate requests that the calls stop.

26.      Indeed, Dr. Goldin contacted Renewal by Andersen, which confirmed that Dr.

Goldin had been listed on Defendant’s Internal Do Not Call list since October of 2018.

27.      However, the calls continued.

28.      The calls continued through approximately September of 2019.

29.      From the end of 2018 through September of 2019, Dr. Goldin believes he

received at least three calls.

30.      The calls were telemarketing in purpose, designed to solicit Dr. Goldin to

purchase Renewal by Andersen services.

31.      In total, Dr. Goldin believes he received at least ten telemarketing calls.

32.      Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because their phone lines were tied

up during the automated calls and their privacy was improperly invaded. Moreover, these

calls injured Plaintiff and the other call recipients because they were frustrating,

obnoxious, annoying, were a nuisance and disturbed the solitude of Plaintiff and the

class.




                                           !5
  Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 6 of 12




                         CLASS ACTION ALLEGATIONS

33.       As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil Procedure,

 Plaintiff bring this action on behalf of two proposed national classes.

34.       The classes of persons Plaintiff proposes to represent are defined as follows:

National DNC Registry Class: All persons in the United States (i) whose
telephone numbers were on the National Do Not Call Registry for at least 31 days;
ii) but who received more than one telephone solicitation telemarketing call; (iii)
from or on behalf of Renewal by Andersen; (iv) within a 12-month period; (v)
either without making any inquiry regarding their services or more than 90 days
after making such an inquiry; and (vi) from four years prior to the filing of the
Complaint through the date of trial.

Internal DNC Request Class: All persons in the United States (i) whose
telephone numbers were on the Renewal by Andersen Internal Do Not Call List
for at least 31 days; (ii) but who received more than one telephone solicitation
telemarketing call; (iii) from or on behalf of Renewal by Andersen; (iv) within a
12-month period; and (v) from four years prior the filing of the Complaint through
the date of trial.


35.       Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge

to whom this action is assigned, and any member of such judge’s staff and immediate

family.

36.       The Classes as defined above are identifiable through phone records and phone

number databases.

37.       The potential members of the Classes likely number at least in the thousands

based on the en masse nature of the marketing.

38.       Individual joinder of these persons is impracticable.
                                            !6
  Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 7 of 12




39.     The Plaintiff is a member of these classes.

40.     There are questions of law and fact common to Plaintiff and to the proposed

Classes, including but not limited to the following:

        (a) whether Defendant systematically made multiple telephone calls to members
            of the National DNC Registry Class;

        (b) whether Defendant made calls to Plaintiff and members of the National DNC
            Registry Class without first obtaining consent to make the calls;

        (c) whether Defendant recorded or honored “do not call” requests of Plaintiff and
            members of the Internal DNC Class; and

        (d) whether members of the Class are entitled to treble damages based on the
            willfulness of Defendant’s conduct.

41.     Plaintiff’s claims are typical of the claims of members of the Classes.

42.     Plaintiff is adequate representative of the Classes because his interests do not

conflict with the interests of the Classes, he will fairly and adequately protect the interests

of the Classes, and he is represented by counsel skilled and experienced in class actions,

including TCPA class actions.

43.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of

class members, which will be ascertainable from records maintained by Defendant and/or

its agents.

44.     The likelihood that individual members of the Class will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

                                          !7
 Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 8 of 12




                          FIRST CAUSE OF ACTION

                     Telephone Consumer Protection Act
                        (Violations of 47 U.S.C. § 227)
         (On Behalf of Plaintiff and the National DNC Registry Class)

45.    Plaintiff repeats his prior allegations of this Complaint and incorporate them by

reference herein.

46.    The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making telemarketing calls, except for

emergency purposes, to Plaintiff and the members of the National DNC Registry Class

despite their numbers being on the National DNC Registry.

47.    The Defendant’s violations were negligent, willful, or knowing.

48.    As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf, violations of the TCPA, 47 U.S.C. § 227, Plaintiff

and members of the National DNC Registry Class are presumptively entitled to an award

of between $500 and $1,500 in damages for each and every call made.

49.    Plaintiff and the members of the National DNC Registry Class are also entitled to

and do seek injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf from making telemarketing calls to

numbers on the National DNC Registry, except for emergency purposes, to any

residential telephone number in the future.



                                          !8
         Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 9 of 12




                               SECOND CAUSE OF ACTION

                            Telephone Consumer Protection Act
                               (Violations of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Internal DNC Class)

       50.     Plaintiff repeats the prior allegations of this Complaint and incorporates them by

       reference herein.

       51.     Defendant placed numerous calls for telemarketing purposes to Plaintiff and

       Internal DNC Class Members’ telephone numbers.

       52.     Defendant did so despite not recording or honoring “do not call” requests.

       53.     Defendant placed two or more telephone calls to Plaintiff and Internal DNC Class

       members in a 12-month period.

       54.     Plaintiff and Internal DNC Class members are entitled to an award of $500 in

       statutory damages per telephone call pursuant to 47 U.S.C. § 227(c)(5).

       55.     Plaintiff and Internal DNC Class members are entitled to an award of treble

       damages in an amount up to $1,500 per telephone call, pursuant to 47 U.S.C. § 227(c)(5).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, pray for the

following relief:

       A.      Certification of the proposed Classes;

       B.      Appointment of Plaintiff as representative of the Classes;

       C.      Appointment of the undersigned counsel as counsel for the Classes;



                                                !9
       Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 10 of 12




      D.      A declaration that Defendant and/or its affiliates, agents, and/or other related

      entities’ actions complained of herein violated the TCPA;

      E.      An order enjoining Defendant and/or its affiliates, agents, and/or other persons or

      entities acting on Defendant’s behalf from making telemarketing calls to numbers on the

      National Do Not Call Registry, except for emergency purposes, to any residential

      telephone number in the future;

      F.      An award to Plaintiff and the Classes of damages, as allowed by law; and

      G.      Orders granting such other and further relief as the Court deems necessary, just,

      and proper.

                                      JURY DEMAND

      Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: December 28, 2020




                                                 !10
Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 11 of 12




                                    Plaintiff by his attorneys,


                                    /s/ G. Clinton Kelley
                                    G. Clinton Kelley
                                    304 Ross Street, 7th Floor
                                    Pittsburgh, PA 15219
                                    Telephone: (412) 454-5599
                                    E-mail: gckesq@gmail.com

                                    Keith J. Keogh (subject to pro hac vice)
                                    Timothy J. Sostrin (subject to pro hac
                                    vice)
                                    KEOGH LAW, LTD.
                                    55 W. Monroe, Ste. 3390
                                    Chicago, IL 60603
                                    (312) 726-1092 (office)
                                    (312) 726.1093 (fax)
                                    TSostrin@KeoghLaw.com

                                    Anthony I. Paronich (subject to pro hac
                                    vice)
                                    Paronich Law, P.C.
                                    350 Lincoln Street, Suite 2400
                                    Hingham, MA 02043
                                    Telephone: (617) 485-0018
                                    anthony@paronichlaw.com

                                    Mary Turke (subject to pro hac vice)
                                    TURKE & STRAUSS LLP
                                    613 Williamson Street, Suite 100
                                    Madison, WI 53703
                                    (608) 237-1775
                                    Mary@turkestrauss.com

                                    Attorneys for Plaintiff and proposed
                                    class




                              !11
         Case 2:20-cv-06500-GAM Document 1 Filed 12/28/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 21, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the court’s

electronic filing system.


                                                        /s/ Anthony I. Paronich
                                                        Anthony I. Paronich




                                                  !12
